Citation Nr: 0810972	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  05-18 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.   


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel
INTRODUCTION

The veteran had active military service from August 1976 to 
August 1979 and from September 1979 to November 1999.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  As support for his claim, the veteran testified at 
a hearing before RO personnel in August 2005.  

The veteran also perfected an appeal of the RO's denial of a 
higher rating beyond 10 percent for arthritis of the lumbar 
spine.  Concerning this, a veteran is presumed to be seeking 
the highest possible rating, unless he expressly indicates 
otherwise.  AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Here, 
in a September 2006 statement, the veteran indicated he was 
satisfied with the recent March 2006 rating decision that 
granted a higher 20 percent rating for the arthritis in his 
lumbar spine, retroactively effective from June 18, 2004, the 
date of receipt of his claim for an increased rating for this 
condition.  Therefore, this claim is no longer at issue since 
he has specified that he is fully satisfied with the higher 
20 percent rating for this disability.  See 38 C.F.R. § 
20.204(b) (2007).

And as for the remaining bilateral hearing loss and tinnitus 
claims, the Board is remanding them to the RO via the Appeals 
Management Center (AMC) in Washington, DC.




REMAND

As requested in his June 2005 substantive appeal (VA Form 9), 
the veteran was scheduled for a September 29, 2006, Travel 
Board hearing at the RO.  However, on September 20, 2006, 
nine days before the hearing was to take place, he asked to 
reschedule it.  Although his rescheduling request was 
untimely (i.e., not at least 14 days prior to the scheduled 
hearing), and although he did not provided any good cause for 
postponing his hearing (e.g., an illness, difficulty of 
obtaining records, or the unavailability of a witness), the 
Board is still inclined to honor his request to reschedule 
his Travel Board hearing before deciding his appeal.  See 
38 C.F.R. §§ 20.700, 20.704 (2007).  

Accordingly, this case is REMANDED for the following 
development and consideration:

Reschedule the veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify him of the date, time and location 
of his rescheduled hearing.  Put a copy 
of this letter in his claims file.  If he 
fails to report for his rescheduled 
hearing or again changes his mind and 
elects not to have a hearing, also 
document this in his claims file.



The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



